Citation Nr: 0203777	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  97-27 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for fungus of the 
armpits, shoulders, groin, and feet.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a back injury.  

(The issues of entitlement to service connection for an 
anxiety disorder and an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD) will be the 
subjects of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to December 
1971, and Army National Guard service from June 1979 to 
October 1988.

The current appeal arose from a February 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for anxiety, malaria, and fungus of the armpits, 
shoulders, groin, and feet.  The RO also determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for residuals of a back injury, 
and granted service connection for PTSD with assignment of a 
10 percent evaluation, effective April 15, 1996, date of the 
claim.  

In January 2000 the RO affirmed the determinations previously 
entered, and granted entitlement to an increased evaluation 
of 30 percent for PTSD effective from April 15, 1996, the 
date of claim or the grant of service connection.  However, 
since this was not the maximum assignable, the issue remained 
on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board of Veterans' Appeals (Board) is undertaking 
additional development on the issues of entitlement to 
service connection for an anxiety disorder and an initial 
evaluation in excess of 30 percent for PTSD pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.



FINDINGS OF FACT

1.  Malaria is not shown by the evidence of record.

2.  Skin rash was reported during service.  

3.  Fungus of the armpits, shoulders, groin, and feet is not 
shown by the evidence of record.  

4.  The RO denied entitlement to service connection for 
residuals of a back injury when it issued an unappealed 
rating decision in February 1972.

5.  Additional evidence submitted since the February 1972 
decision bears directly and substantially upon the issue at 
hand, and because it is neither duplicative nor cumulative, 
and it is significant, it must be considered in order to 
fairly decide the merits of the claim.

6.  The probative, competent medical evidence of record shows 
that the veteran does not have residuals of a back injury 
linked to active service on any basis.


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).

2.  Fungus of the armpits, shoulders, groin, and feet was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107;  38 C.F.R. §§ 3.102, 3.303.

3.  Evidence received since the February 1972 rating decision 
wherein the RO denied entitlement to service connection for 
residuals of a back injury is new and material, and the 
veteran's claim for that benefit has been reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2001).

4.  A chronic acquired back disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107;  38 
C.F.R. 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service Connection

A review of the service medical records discloses that the 
veteran was seen in March 1970 with complaints of a rash on 
his abdomen and groin area times one day.  On examination 
erythemous patches on the abdomen and groin with superimposed 
excoriation was noted.  The diagnosis was skin rash.  The 
December 1971 separation examination was unremarkable for any 
pertinent abnormalities.   

The veteran was accorded a VA examination in January 1972.  
There were no complaints, findings, or diagnoses pertinent to 
malaria, or fungus of the armpits, shoulders, groin, and 
feet.  

Associated with the claims file are VA clinical records dated 
in October 1992 which show the veteran was seen with 
complaints of rash over the upper body and groin.  On 
examination, no rash was present.  The diagnosis was 
questionable rash and questionable tinea versicolor.  A VA 
psychiatric clinical record contains a diagnosis of rash, 
however the record is silent for complaints of such, or 
objective findings to support the diagnosis.  


New and Material Evidence

The evidence which was of record at the time of the February 
1972 rating decision wherein the RO denied service connection 
for residuals of a back injury is reported in pertinent part 
below.

The service medical records reveal that the veteran was seen 
in September 1971 with complaints of back pain.  It was noted 
that in May 1971 he had been injured when his helicopter 
malfunctioned and had fallen approximately 200 feet.  On 
examination there was slight tenderness over the lumbar 
spine.  X-rays of the lumbar spine were normal.  The 
diagnosis was rule out spinal trauma.  The December 1971 
separation examination was unremarkable for the spine.  

The veteran was accorded a VA examination in January 1972.  
He complained of back pain, near his shoulder blades, and 
small of the back.  The musculoskeletal examination was 
unremarkable.  X-rays were normal.  The diagnosis was normal 
lumbar and dorsal spine.  

Evidence submitted since the February 1972 rating decision 
wherein the RO denied entitlement to service connection for 
residuals of a back injury is reported in pertinent part 
below.

The veteran was accorded a VA examination in November 1996.  
He complained of back pain, which occasionally radiated down 
his right leg with occasional tingling in his right leg.  On 
examination X-rays revealed minimal spur formation of the L4 
vertebral body.  The diagnosis was lumbar strain, felt 
possibly secondary to a helicopter crash that occurred in 
1970.  It was recorded that unfortunately, there were no 
medical records that he sustained a back injury in this 
wreck, and no medical treatment in service for this back 
injury per the records reviewed.  Examination of the back 
revealed a small scar, which was a nonsurgical scar.  

In a memorandum dated in June 1997, CR, MD following a review 
of the veteran's claims file opined that any symptoms 
referable to the helicopter crash were completely resolved 
prior to the veteran's release from active duty, and there 
were no chronic residuals attributable to any incident of 
service.  


Criteria

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim. Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).




If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits. The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? Evans v. Brown, 9 Vet. App. 273 (1996).

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end." Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed or on after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).




Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).


The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent or more within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990);  38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).




The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday, supra.

The Board finds that VA has already met all obligations to 
the veteran under this new law.  The veteran has been 
apprised of the evidence needed to substantiate the claims on 
appeal.  The record is replete with rating decisions, a 
statement of the case and supplemental statements of the 
case, and associated correspondence all advising of the 
nature of the RO's adjudications, evidence reviewed and 
needed, and application of criteria.  Furthermore, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal.

The RO associated with the claims file the veteran's active 
service as well as National Guard service medical records.  
VA medical treatment reports as well as examination and a 
medical opinion were obtained for the sole purpose of 
assisting the veteran in the development of his claims, and 
the assemblage of a reasonably complete evidentiary record to 
materially assist in the adjudication of the issues on 
appeal.  The Board notes that the RO scheduled the veteran 
for further examinations in October 2000; however, he failed 
to report for those examinations.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of his claims by the RO under the new law would 
only serve to further delay resolution of the veteran's 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  As set forth above, VA has already met any 
obligations to the appellant under this new law.

Having determined that the duty to assist has been satisfied, 
the Board turns now to an evaluation of the veteran's claims 
on the merits.



Service connection for malaria

In the instant case, the service medical records are negative 
for complaints, treatment, or diagnosis for malaria.  Post 
service medical records are also negative for complaints, 
treatment, or diagnosis for malaria or residuals thereof.  It 
is well to note that the veteran failed to report for 
additional VA examination scheduled in October 2000.

The Board must deny the claim of entitlement to service 
connection for the disorder based on the fact that there is 
no competent evidence of record demonstrating the current 
existence of malaria or residuals thereof linked to active 
service on the basis of competent medical evidence.

As stated above, a claim for service-connection for a 
disability must be accompanied by evidence, which establishes 
that the claimant currently has the claimed disability.  
Hickson v. West, 12 Vet. App. 247 (1999); See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).  There is no 
such evidence in this case.

The veteran's own opinions and statements that he has malaria 
related to his period of service is not competent evidence in 
this case.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has malaria or residuals thereof.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).




Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for malaria.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Service connection for fungus of the armpits, shoulders, 
groin, and feet

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection for fungus 
of the armpits, shoulders, groin, and feet.  

While the service medical records document a solitary finding 
of a skin rash, such disorder resolved without residual 
disability as none was shown at separation from service, nor 
has such been demonstrated in Army National Guard records or 
post service VA medical documentation of record.  

The veteran has failed to provide evidence that he is 
suffering from any fungus disability.  There is a diagnosis 
of questionable rash and questionable tinea versicolor based 
on the veteran's complaints; however, the VA examiner 
specifically recorded that no rash was found on examination.  
Another VA medical record documented an unsupported diagnosis 
of rash in connection with evaluation of the veteran for 
unrelated symptomatology.  Moreover, the veteran failed to 
report for a VA examination scheduled in October 2000.  

Because the veteran has failed to establish proof of the 
existence any fungus of the armpits, shoulders, groin area, 
and feet linked to service on the basis of competent medical 
opinion, the Board finds that his claim of entitlement to 
service connection must be denied.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992) (holding that veteran was not entitled 
to service connection where there was a total lack of 
evidence of any hypertension existing since service).

In addition, there is no evidence that any chronic skin 
disease was shown in service.  Nor is there an medical 
evidence of a relationship between any claimed current 
chronic skin disorder and any alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).

The veteran's own opinions and statements that he currently 
has fungus of the armpits, shoulders, groin area, and feet 
are not competent evidence in this case.  While a lay person 
is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion, which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has a fungus disability.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for fungus of the armpits, 
shoulders, groin area, and feet.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).




New and Material Evidence

The veteran seeks to reopen his claim of service connection 
for residuals of a back injury, which the RO finally denied 
in January 1972.

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for residuals of a back injury.  A VA examination 
report associated with the claims file subsequent to the 
January 1972 rating decision includes a diagnosis of lumbar 
strain.  The veteran's claim was denied in January 1972 
because there was no then current evidence of residuals of a 
back injury at the time of the rating decision.  The VA 
examination report provides competent evidence that the 
veteran currently has a back disorder.  This evidence is both 
new and material to the veteran's claim.




The veteran has submitted additional evidence which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  Accordingly, the veteran's 
claim is reopened.


Service connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

The veteran has been diagnosed with lumbar strain.  Thus, 
there is medical evidence of a current disability.  There is 
also a medical opinion linking the current back disorder to 
an inservice incident.

After a careful review of the evidence of record, the Board 
is of the opinion that the evidence is against the veteran's 
claim for service connection for residuals of a back injury. 

In support of the veteran's contention of service connection, 
the claims file contains a competent physician's opinion 
addressing this possibility.  Dr. WG diagnosed lumbar strain, 
felt possibly secondary to a helicopter crash.  

The Court has held that where a physician has given no 
supporting evidence for his conclusion, such is of limited 
probative value.  Bloom v. West, 12 Vet. App. 185 (1999).

The Court has also held that medical evidence must be more 
than speculative. Bostain v. West, 11 Vet. App. 124 (1998); 
Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Perman v. Brown, 5 Vet. App. 237, 
241 (1993; and Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993) 
(wherein the Court held that where a physician is unable to 
offer a definite causal relationship that opinion may not be 
utilized in establishing service connection as such an 
opinion is non-evidence).

Against the claim of service connection is an opinion 
provided by Dr. CM on the issue in question.  He confirmed 
that he had reviewed the veteran's case, including the 
opinion from Dr. WG. 

Dr. CM concluded that any symptoms referable to the 
helicopter crash were completely resolved prior to the 
veteran's release from active duty, and there were no chronic 
residuals attributable to any incident of service.  

The Board has considered these competent medical opinions and 
finds that the opinion against any causal connection to be 
far more probative on the matter, given the thoroughness of 
this evaluation, and the certainty expressed in the opinion.  
The Court has held that it is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another, provided that the Board gives an adequate 
statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 
429 (1995).

The probative value of Dr. WG's 1996 opinion is limited 
because it is based in part on an incomplete and inaccurate 
review of the record.  Dr. WG diagnosed the veteran with 
lumbar strain felt possibly related to a helicopter crash in 
1970.  He further stated that there were no medical records 
to document that the veteran sustained a back injury in the 
crash and no medical treatment in service for his back injury 
per the records he reviewed.  

The probative value of Dr. WG's opinion that the veteran's 
lumbar strain is also weakened by the fact that there is no 
medical documentation of relatively consistent back 
complaints spanning from the 1970 incident to present. 
After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection.  In this 
regard, although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of low back 
injury.  Gilbert, supra.


ORDER

Entitlement to service connection for malaria is denied.  

Entitlement to service connection for fungus of the armpits, 
shoulders, groin, and feet is denied. 

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
residuals of a back injury, the appeal is granted to this 
extent only.

Entitlement to service connection for residuals of a back 
injury is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

